Title: John Bondfield to the American Commissioners, 30 June 1778: résumé
From: Bondfield, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Bordeaux, June 30, 1778: A ship from Louisiana confirms that Georgia and Carolina settlers have seized all the British posts on the Mississippi and two ships, whose cargoes they sold in New Orleans. A privateer took a Carolina vessel near our coast, and a French frigate captured a privateer in the river. The Count d’Aranda, returning from Madrid to Paris, passed through town on the 28th.>
